               Case 2:20-cv-01560-BHS Document 18 Filed 02/26/21 Page 1 of 3




 1                                                                               Hon. Benjamin H. Settle

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
 8                                            AT SEATTLE

 9   CITY OF SEATTLE, et al.,

10                                    Plaintiffs,
                                                         Civil Action No. 2:20-cv-01560-BHS
11                   vs.
                                                         NOTICE
12   JOSEPH R. BIDEN, JR., in his capacity as
     President of the United States, et al.,
13
                                     Defendants.
14

15           Defendants respectfully notify the Court and Plaintiffs that, on February 24, 2021, the

16   President issued an Executive Order addressing issues pertinent to the above-captioned action. See

17   Executive Order on the Revocation of Certain Presidential Actions, https://www.whitehouse.gov/

18   briefing-room/presidential-actions/2021/02/24/executive-order-on-the-revocation-of-certain-

19   presidential-actions/. Defendants further notify the Court and Plaintiffs that, on February 25, 2021,

20   the Acting Attorney General issued a Memorandum also addressing issues relevant to the above-

21   captioned action. See Exhibit 1, Memorandum for Heads of Department Components, Withdrawal

22   of Designation of Anarchist Jurisdictions.

23           Section 1 of the Executive Order revokes seven “Presidential actions,” including the


      1 – NOTICE, No. 2:20-cv-01560-BHS                                     U.S. Department of Justice
                                                                            1100 L St. NW, Washington, DC 20005
                                                                            (202) 514-2356
               Case 2:20-cv-01560-BHS Document 18 Filed 02/26/21 Page 2 of 3




 1   September 2, 2020 Presidential Memorandum entitled Memorandum on Reviewing Funding to State

 2   and Local Government Recipients That Are Permitting Anarchy, Violence, and Destruction in

 3   American Cities (“September 2 Memorandum”). To implement this revocation, Section 2 of the

 4   Executive Order instructs the “Director of the Office of Management and Budget and the heads of

 5   executive departments and agencies” to “promptly consider taking steps to rescind any orders, rules,

 6   regulations, guidelines, or policies, or portions thereof, implementing or enforcing the Presidential

 7   actions identified” in Section 1 of the Executive Order, including the September 2 Memorandum.

 8   Section 2 of the Executive Order also states that “any personnel positions, committees, task forces,

 9   or other entities established pursuant to the Presidential actions identified in section 1 of this order

10   shall be abolished, as appropriate and consistent with applicable law.”

11           On February 25, 2021, in accordance with Section 2 of the Executive Order, the Acting

12   Attorney General issued a Memorandum withdrawing the Department’s September 21, 2020

13   designation of New York, New York; Portland, Oregon, and Seattle, Washington as anarchist

14   jurisdictions. Pursuant to the Acting Attorney General’s Memorandum, “[a]ll Department

15   grantmaking components shall ensure that the September 2 Memorandum and September 21, 2020

16   Department of Justice designation are removed as considerations in any grant solicitations or award

17   determinations.” The Acting Attorney General also directed all Department components “to take

18   any other steps necessary to effectuate the revocation of the September 2 Memorandum and to

19   ensure that no state or local jurisdictions are disfavored in any Departmental programs on the basis

20   of either the revoked memorandum or the withdrawn designation.”

21           Defendants intend to confer with Plaintiffs about the implications for this litigation of the

22   Executive Order and the Acting Attorney General’s Memorandum.

23


      2 – NOTICE, No. 2:20-cv-01560-BHS                                         U.S. Department of Justice
                                                                                1100 L St. NW, Washington, DC 20005
                                                                                (202) 514-2356
              Case 2:20-cv-01560-BHS Document 18 Filed 02/26/21 Page 3 of 3




 1   Dated: February 26, 2021              Respectfully submitted,

 2                                         BRIAN M. BOYNTON
                                           Acting Assistant Attorney General
 3
                                           BRIGHAM J. BOWEN
 4                                         Assistant Branch Director

 5                                         /s/ Michael J. Gaffney
                                           MICHAEL J. GAFFNEY
 6                                         (D.C. Bar No. 1048531)
                                           JOSEPH J. DEMOTT
                                           (Va. Bar No. 93981)
 7                                         Trial Attorneys
                                           United States Department of Justice
 8                                         Civil Division, Federal Programs Branch
                                           1100 L St. NW
 9                                         Washington, DC 20005
                                           Tel: (202) 514-2356
10                                         Facsimile: (202) 616-8460
                                           E-mail: Michael.J.Gaffney@usdoj.gov
11
                                           Counsel for Defendants
12

13

14

15

16

17

18

19

20

21

22

23


     3 – NOTICE, No. 2:20-cv-01560-BHS                          U.S. Department of Justice
                                                                1100 L St. NW, Washington, DC 20005
                                                                (202) 514-2356
